DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Sein Reg. No. 47966 on 02/03/2022.

The application has been amended as follows: 
Please cancel claims 18-28


18-28. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, and 14, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “measuring absorbance at a first wavelength and a second wavelength and determining a total hemoglobin concentration (tHb) based on the measurements obtained at these two wavelengths, wherein the first wavelength is 658 nm, and wherein the second wavelength is in a range of from about 689 nm to about 699 nm… (g) measuring absorbance at a third wavelength and a fourth wavelength and determining a glycated hemoglobin concentration (Alc) based on the measurements obtained at these two wavelengths, wherein the third wavelength is 658 nm, and wherein the fourth wavelength is in a range of from about 785 nm to about 825 nm; (h) normalizing the total hemoglobin concentration calculated in step (e) utilizing the absorbance measured at the fourth wavelength (cHb) in step (g) and a turbidity normalization algorithm to substantially remove any turbidity interference from the wavelength measurements of step (e); and (i) calculating a percent glycated hemoglobin or glycated hemoglobin:total hemoglobin ratio based on the concentrations calculated in steps (g) and (h).” (emphasis added) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-4, 6-13, and 15-17 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5674699 teaches measuring glycated hemoglobin using optical assay.
5,470,759 teaches measuring glycated hemoglobin based on measurement of turbidity change.
20210270849 teaches measuring glycated hemoglobin by measuring absorbance at two wavelengths.
20130252262 teaches measuring hemoglobin at 805 nm absorbance
20100291691 paragraph 63 teaches turbidity has an effect of absorbance measurements
20090317912 paragraph 52 teaches to suppress the influence of turbidity on measurements.
However, the above references fail to teach the above cited limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877